Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 1 of 43 PageID: 1984




  ROBBINS GELLER RUDMAN
   & DOWD LLP
  RACHEL L. JENSEN
  ALEXANDRA S. BERNAY
  CARMEN A. MEDICI
  655 West Broadway, Suite 1900
  San Diego, CA 92101
  Telephone: 619/231-1058
  619/231-7423 (fax)
  Attorneys for Plaintiffs
  [Additional counsel appear on signature page.]

                        UNITED STATES DISTRICT COURT

                             DISTRICT OF NEW JERSEY
  LINCOLN ADVENTURES, LLC, a        )        No. 2:08-cv-00235-CCC-JAD
                                    )
  Delaware Limited Liability Company,
  and MICHIGAN MULTI-KING, INC.,    )        CLASS ACTION
                                    )
  a Michigan Corporation, on Behalf of
  Themselves and All Those Similarly)        MEMORANDUM OF LAW IN
  Situated,                         )        SUPPORT OF PLAINTIFFS’
                                    )        MOTION FOR FINAL APPROVAL
                        Plaintiffs, )        OF PARTIAL CLASS ACTION
                                    )        SETTLEMENT
       vs.                          )
                                    )        Motion Return Date: September 18, 2019
  THOSE CERTAIN UNDERWRITERS )
  AT LLOYD’S, LONDON MEMBERS )
  OF SYNDICATES, et al.             )
                        Defendants. )
                                    )




  4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 2 of 43 PageID: 1985



                                           TABLE OF CONTENTS

                                                                                                                         Page

  I.       INTRODUCTION ........................................................................................... 1

  II.      PROCEDURAL HISTORY ............................................................................ 3

  III.     APPLICABLE LEGAL STANDARD ............................................................ 3

  IV.      THE PARTIAL SETTLEMENT WARRANTS FINAL APPROVAL .......... 6
           A.         Plaintiffs and Class Counsel Have Adequately Represented the
                      Settlement Class for over a Decade ...................................................... 6
           B.         The Partial Settlement Is the Result of Good Faith, Arm’s-
                      Length Negotiations by Well-Informed, Experienced Counsel ............ 7
           C.         The Settlement Relief Is Fair, Reasonable, and Adequate .................. 10

                      1.      The Risk Factors Support Final Approval ................................ 12
                      2.      The Proposed Method of Distributing Relief Is Fair and
                              Effective .................................................................................... 14

                      3.      The Terms of Attorneys’ Fees and Expenses Are Fair ............. 15
                      4.      The Parties Have No Other Agreements Besides Opt
                              Outs ........................................................................................... 17
           D.         Class Notice Satisfied Rule 23 and Due Process ................................ 18

           E.         The Court Should Finally Certify the Settlement Class ...................... 21

  V.       CONCLUSION.............................................................................................. 22




                                                             -i-
  4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 3 of 43 PageID: 1986



                                       TABLE OF AUTHORITIES

                                                                                                                 Page
  CASES

  Behrens v. Wometco Enters., Inc.,
    118 F.R.D. 534 (S.D. Fl. 1988) .......................................................................... 13

  Bredbenner v. Liberty Travel, Inc.,
     No. 09-905, 2011 WL 1344745
     (D.N.J. Apr. 8, 2011) ............................................................................................ 8

  Castro v. Sanofi Pasteur Inc.,
    No. 11-7178, 2017 WL 4776626
    (D.N.J. Oct. 23, 2017) ......................................................................................... 15

  Ehrheart v. Verizon Wireless,
    609 F.3d 590 (3d Cir. 2010) ............................................................................. 3, 4

  Eisen v. Carlisle & Jacquelin,
     417 U.S. 156 (1974) ............................................................................................ 21

  Fisher Bros. v. Phelps Dodge Indus., Inc.,
     604 F. Supp. 446 (E.D. Pa. 1985) ....................................................................... 13

  Girsh v. Jepson,
     521 F.2d 153 (3d Cir. 1975) ...........................................................................6, 10

  Halley v. Honeywell Int’l, Inc.,
    861 F.3d 481 (3d Cir. 2017) ................................................................................. 4

  In re Aetna UCR Litig.,
      No. 07-3541, 2013 WL 4697994
      (D.N.J. Aug. 30, 2013).......................................................................................... 8

  In re Aggrenox Antitrust Litig.,
      No. 3:14-md-02516, 2017 WL 4278788
      (D. Conn. Sept. 19, 2017) ................................................................................. 7, 8

  In re AremisSoft Corp. Sec. Litig.,
      210 F.R.D. 109 (D.N.J. 2002)............................................................................. 21



                                                          - ii -
  4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 4 of 43 PageID: 1987




                                                                                                                 Page

  In re Cendant Corp. Litig.,
      264 F.3d 201 (3d Cir. 2001) ................................................................................. 4

  In re Currency Conversion Fee Antitrust Litig.,
      263 F.R.D. 110 (S.D.N.Y. 2009) ...................................................................... 7, 9

  In re Domestic Air Transp. Antitrust Litig.,
      148 F.R.D. 297 (N.D. Ga. 1993) ........................................................................ 13

  In re Genworth Fin. Sec. Litig.,
      No. 3:14-cv-682, 2016 U.S. Dist. LEXIS 132269
      (E.D. Va. Sept. 26, 2016) .................................................................................... 17

  In re GMC Pick-Up Truck Fuel Tank Prods. Liab. Litig.,
      55 F.3d 768 (3d Cir. 1995) ................................................................................... 4

  In re Ins. Brokerage Antitrust Litig.,
      282 F.R.D. 92 (D.N.J. 2012)............................................................................... 12

  In re Ins. Brokerage Antitrust Litig.,
      297 F.R.D. 136 (D.N.J. 2013).......................................................................16, 17

  In re Ins. Brokerage Antitrust Litig.,
      579 F.3d 241 (3d Cir. 2009) ................................................................................. 4

  In re Liquid Aluminum Sulfate Antitrust Litig.,
      No. 16-md-2687 (JLL) (JAD), 2018 WL 7108059
      (D.N.J. Dec. 3, 2018) .......................................................................................... 16

  In re NASDAQ Mkt.-Makers Antitrust Litig.,
      187 F.R.D. 465 (S.D.N.Y. 1998) ........................................................................ 10

  In re Nat’l Football League Players Concussion Injury Litig.,
      821 F.3d 410 (3d Cir. 2016) ................................................................................. 4

  In re Pet Food Prods. Liab. Litig.,
      629 F.3d 333 (3d Cir. 2010) ................................................................................. 4



                                                         - iii -
  4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 5 of 43 PageID: 1988




                                                                                                                        Page

  In re Philips/Magnavox TV Litig.,
      No. 09-3072, 2012 WL 1677244
      (D.N.J. May 14, 2012) .......................................................................................... 9

  In re Prudential Ins. Co. Am. Sales Practice Litig.,
      148 F.3d 283 (3d Cir. 1998) ...........................................................................6, 21

  In re Skelaxin (Metaxalone) Antitrust Litig.,
      No. 2:12-cv-83, slip op. (E.D. Tenn. Sept. 24, 2014)......................................... 15

  In re TFT-LCD (Flat Panel) Antitrust Litig.,
      No. MDL 3:07-md-1827, 2011 WL 7575004
      (N.D. Cal. Dec. 27, 2011) ................................................................................... 17

  In re Warfarin Sodium Antitrust Litig.,
      391 F.3d 516 (3d Cir. 2004) ................................................................................. 4

  Meredith Corp. v. SESAC, LLC,
    87 F. Supp. 3d 650 (S.D.N.Y. 2015) .................................................................. 10

  Mylan Pharms., Inc. v. Warner Chilcott Pub. Ltd.,
    No. 12-3824, 2014 WL 12778314
    (E.D. Pa. Sept. 15, 2014) .................................................................................... 15

  Sullivan v. DB Invs., Inc.,
     667 F.3d 273 (3d Cir. 2011) ................................................................................. 3

  Varacallo v. Mass. Mut. Life Ins. Co.,
    226 F.R.D. 207 (D.N.J. 2005)............................................................................... 9

  STATUTES, RULES AND REGULATIONS
  28 U.S.C.
     §1711................................................................................................................... 18




                                                             - iv -
  4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 6 of 43 PageID: 1989




                                                                                                                     Page

  Federal Rules of Civil Procedure
     Rule 23 ................................................................................................5, 18, 21, 22
     Rule 23(c)(2) ....................................................................................................... 18
     Rule 23(e)........................................................................................................3, 18
     Rule 23(e)(2) ................................................................................................passim
     Rule 23(e)(2)(A) ................................................................................................... 6
     Rule 23(e)(2)(B).................................................................................................... 7
     Rule 23(e)(2)(C).................................................................................................. 11
     Rule 23(e)(2)(C)(ii)............................................................................................. 14
     Rule 23(e)(2)(C)(iii) ........................................................................................... 15
     Rule 23(e)(2)(C)(iv) ............................................................................................ 17
     Rule 23(e)(3) ...................................................................................................5, 11




                                                            -v-
  4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 7 of 43 PageID: 1990



           Plaintiffs respectfully submit this memorandum in support of their motion for

  final approval of the proposed Partial Class Action Settlement (“Partial Settlement”)

  with the 13 Settling Defendants in this Action.1

  I.       INTRODUCTION

           In the weeks and months since this Court granted preliminary approval of the

  proposed Partial Settlement and approved the dissemination of class notice (ECF 93)

  (“PAO”), the reaction of the Settlement Class has echoed with approval. In reaction

  to the robust notice campaign approved by this Court and executed by the Claims

  Administrator2, not one objection has been filed, and only six potential Settlement

  Class Members have sought exclusion, to date. This is not for lack of interest in the

  Partial Settlement. In fact, to date, there have been 28,904 unique visitors to the

  website, another 1,239 calls have been fielded by the Claims Administrator, 182 email

  inquiries have been received, and 1,900 have filed claims.3 These facts counsel

  strongly in favor of final approval of the Partial Settlement.



  1
        The Settling Defendants are Lloyd’s Syndicates 0033, 0102, 0382, 0435, 0570,
  0609, 0623, 0958, 1183, 1886, 2001, 2623, and 2987 (the “Settling Defendants”). The
  10 Defendants that have not agreed to a resolution and against which the Action will
  continue are Lloyd’s Syndicates 0510, 0727, 1003, 1084, 1096, 1245, 2003, 2020,
  2488, and 2791 (the “Non-Settling Defendants”). Here, and throughout, capitalized
  terms have the same meaning as set forth in the Stipulation of Partial Class Action
  Settlement (“Agreement”) (ECF 89-2).
  2
           See declaration of Eric J. Miller dated August 13, 2019 (the “Miller Decl.”).
  3
           Id., ¶¶17, 19, 20, 23.

                                            -1-
  4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 8 of 43 PageID: 1991



           There is little wonder why the reaction of the Settlement Class has been so

  positive. This Partial Settlement secures nearly $22 million in cash payments and five

  years of business reforms for all Settling Defendants that are still writing insurance.4

  And the Partial Settlement releases only 13 of the 23 Defendants, so the Settlement

  Class may well obtain additional recoveries in the future.

           This proposed Partial Settlement did not come quickly or easily, as this Court

  knows all too well. Instead, Plaintiffs were able to reach this result only after years of

  diligent litigation, motions practice, discovery (albeit incomplete), and six mediation

  sessions on two different continents with the highly respected Court-appointed

  Settlement Master, Hon. Layn R. Phillips (ret.) (“Judge Phillips”).5

           This Court has already preliminarily found that the Partial Settlement is fair,

  adequate, and reasonable. ECF 93. Plaintiffs respectfully submit that the Court

  should confirm its findings and issue final approval of the Partial Settlement.




  4
        The terms of the Partial Settlement are reflected in the Agreement, which is
  attached as Exhibit A to the Declaration of Rachel L. Jensen in Support of Plaintiffs’
  Motion for Preliminary Approval of Partial Class Action Settlement (the “Jensen POA
  Decl.”). See ECF 89-2 at 8-69.
  5
        See the concurrently filed Joint Declaration of Rachel L. Jensen and Robert S.
  Schachter in Support of Plaintiffs’ Motions for: (1) Final Approval of Partial Class
  Action Settlement; and (2) an Award of Attorneys’ Fees and Expenses/Charges and
  Service Awards dated August 14, 2019 (the “Joint Declaration” or “Joint Decl.”) at
  ¶¶63-75.

                                             -2-
  4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 9 of 43 PageID: 1992




  II.      PROCEDURAL HISTORY

           The Court is familiar with the Action and has granted preliminary approval of

  the Partial Settlement, so Plaintiffs do not repeat chapter and verse of the decade-long

  procedural history that culminated in this Partial Settlement. Plaintiffs respectfully

  refer the Court to their motion for preliminary approval (ECF 89-1 at 12-176) as well

  as the Joint Declaration for a detailed recitation of the procedural history. The Joint

  Declaration details the sustained efforts of Plaintiffs and Class Counsel since

  commencement of this Action in 2007 through the present, as well as the Parties’

  multi-year settlement negotiations, ably assisted by Judge Phillips (ret.).

  III.     APPLICABLE LEGAL STANDARD

           Federal Rule of Civil Procedure (“Rule”) 23(e) requires court approval of a

  class action settlement and a finding that it is “fair, reasonable, and adequate.” Fed. R.

  Civ. P. 23(e) & (e)(2).

           The Third Circuit has repeatedly emphasized there is strong presumption in

  favor of class action settlements “because they promote the amicable resolution of

  disputes and lighten the increasing load of litigation faced by the federal courts.”

  Sullivan v. DB Invs., Inc., 667 F.3d 273, 311 (3d Cir. 2011)7; accord Ehrheart v.


  6
        Page number citations to docket entries (“ECF”) refer to the page numbers
  generated by the electronic case filing (CM/ECF) system.
  7
       Internal citations and quotation marks are omitted, as are footnotes, and
  emphasis is supplied here and throughout, unless otherwise noted.

                                            -3-
  4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 10 of 43 PageID: 1993



   Verizon Wireless, 609 F.3d 590, 594-95 (3d Cir. 2010); In re Pet Food Prods. Liab.

   Litig., 629 F.3d 333, 351 (3d Cir. 2010); In re Warfarin Sodium Antitrust Litig., 391

   F.3d 516, 535 (3d Cir. 2004). Further, “[t]he ultimate decision whether to approve a

   proposed settlement under this standard is left to the sound discretion of the district

   court.” Halley v. Honeywell Int’l, Inc., 861 F.3d 481, 488 (3d Cir. 2017).

            A class action settlement should be approved where, as here, it is fair,

   reasonable, and adequate to the class, taken as a whole. See Ehrheart v. Verizon

   Wireless, 609 F.3d 590, 593 (3d Cir. 2010) (citing In re Ins. Brokerage Antitrust

   Litig., 579 F.3d 241, 258 (3d Cir. 2009)). Since the district court is not a party to the

   settlement, its role is not to change or modify the settlement agreement but to review

   the settlement “for its fairness, adequacy, and reasonableness.” In re Nat’l Football

   League Players Concussion Injury Litig., 821 F.3d 410, 444 (3d Cir. 2016).

            This Circuit holds there is an initial “presumption of fairness” if “(1) the

   negotiations occurred at arm’s length; (2) there was sufficient discovery; (3) the

   proponents of the settlement are experienced in similar litigation; and (4) only a small

   fraction of the class objected.” In re Cendant Corp. Litig., 264 F.3d 201, 232 n.18 (3d

   Cir. 2001); see also In re GMC Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d

   768, 785 (3d Cir. 1995).

            Rule 23(e)(2), as amended in 2018, sets forth the following factors for assessing

   the fairness, reasonableness, and adequacy of a class action settlement:


                                              -4-
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 11 of 43 PageID: 1994



            (A)        the class representatives and class counsel have adequately
                       represented the class;

            (B)        the proposal was negotiated at arm’s length;

            (C)        the relief provided for the class is adequate, taking into account:

                       (i)     the costs, risks, and delay of trial and appeal;

                       (ii)    the effectiveness of any proposed method of distributing
                               relief to the class, including the method of processing class-
                               member claims;

                       (iii)   the terms of any proposed award of attorney’s fees,
                               including timing of payment; and

                       (iv)    any agreement required to be identified Rule 23(e)(3); and

            (D)        the proposal treats class members equitably relative to each other.

            Fed. R. Civ. P. 23(e)(2). As the Advisory Committee noted, the new (e)(2)

   factors are intended to focus attention on a shorter list of factors:

                   A lengthy list of factors can take on an independent life,
            potentially distracting attention from the central concerns that inform the
            settlement-review process. A circuit’s list might include a dozen or more
            separately articulated factors. Some of these factors – perhaps many –
            may not be relevant to a particular case or settlement proposal. Those
            that are relevant may be more or less important to the particular case.
            Yet counsel and courts may feel it necessary to address every factor on a
            given circuit’s list in every case. The sheer number of factors can
            distract both the court and the parties from the central concerns that bear
            on review under Rule 23(e)(2).

                   This amendment therefore directs the parties to present the
            settlement to the court in terms of a shorter list of core concerns, by
            focusing on the primary procedural considerations and substantive
            qualities that should always matter to the decision on whether to approve
            the proposal.

   Fed. R. Civ. P. 23, Advisory Committee Notes, 2018 Amends., Subdivision (e)(2).

                                                    -5-
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 12 of 43 PageID: 1995



            These Rule 23(e)(2) factors are similar to those set forth in Girsh v. Jepson, 521

   F.2d 153, 157 (3d Cir. 1975), and In re Prudential Ins. Co. Am. Sales Practice Litig.,

   148 F.3d 283, 323-24 (3d Cir. 1998). By any metric, the relevant factors are satisfied

   as to the Partial Settlement here.

   IV.      THE PARTIAL SETTLEMENT WARRANTS FINAL
            APPROVAL

            As explained in the preliminary approval motion, and further below, the

   relevant factors in assessing the fairness, reasonableness, and adequacy of a class

   action settlement are all satisfied here and weigh in favor of final approval.

            A.         Plaintiffs and Class Counsel Have Adequately Represented
                       the Settlement Class for over a Decade

            First, Plaintiffs and their counsel have adequately represented the Settlement

   Class by diligently prosecuting and resolving this Action on their behalf for the past

   twelve years. See Rule 23(e)(2)(A).

            In issuing preliminary approval of the Partial Settlement, the Court found that

   Plaintiffs and Co-Lead Counsel, along with the other counsel representing Plaintiffs,

   will fairly and adequately protect the interests of the Settlement Class. See ECF 93 at

   3. And, indeed, as detailed in the Joint Declaration, Plaintiffs and their counsel have

   fairly and adequately protected the interests of the Settlement Class for over a decade

   and counting, having navigated years of motions practice, lengthy stays, international

   discovery disputes, and depositions and mediations on two continents, all the while



                                               -6-
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 13 of 43 PageID: 1996



   facing stiff opposition from Defendants’ counsel each step of the way. For their part,

   Plaintiffs have actively prosecuted the Action alongside their counsel, and have

   diligently and selflessly served the Settlement Class by sitting for full-day depositions;

   producing documents; and participating in multiple multi-day mediations with Judge

   Phillips on two different continents with no guarantee of success or a return on their

   investment of time and sweat equity. See Joint Decl., ¶¶17-28 (describing efforts to

   lift the stay and litigate the motion to dismiss), ¶¶29-39 (documentary discovery

   efforts), ¶¶40-41 (testimony taken), ¶¶42-55 (discovery motion practice), ¶¶56-60

   (Named Plaintiffs’ efforts), ¶¶61-62 (expert work), ¶¶63-75 (mediation efforts).

            The Settlement Class has been, and will remain, adequately represented.

            B.         The Partial Settlement Is the Result of Good Faith, Arm’s-
                       Length Negotiations by Well-Informed, Experienced
                       Counsel
            Second, this Partial Settlement is entitled to a presumption of fairness as it was

   reached at arm’s – or more – length. This factor also favors final approval of the

   Partial Settlement. See Fed. R. Civ. P. 23(e)(2)(B); see, e.g., In re Aggrenox Antitrust

   Litig., No. 3:14-md-02516, 2017 WL 4278788, at *3 (D. Conn. Sept. 19, 2017)

   (settlement resulting from arm’s-length negotiations between experienced counsel

   entitled to a presumption of fairness); In re Currency Conversion Fee Antitrust Litig.,

   263 F.R.D. 110, 122 (S.D.N.Y. 2009) (“Where a settlement is the product of arm’s




                                               -7-
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 14 of 43 PageID: 1997



   length negotiations conducted by experienced counsel knowledgeable in complex

   class litigation, the negotiation enjoys a presumption of fairness.”).

            Here, in issuing preliminary approval of the Partial Settlement, the Court found

   that “the Settlement Agreement resulted from extensive arm’s-length negotiations

   conducted with the assistance of the Hon. Layn R. Phillips” after substantial

   discovery. See ECF 93 at 4. Indeed, Judge Phillips’ participation throughout years of

   negotiations ensures the Partial Settlement is collusion-free. See Bredbenner v.

   Liberty Travel, Inc., No. 09-905, 2011 WL 1344745, at *10 (D.N.J. Apr. 8, 2011)

   (“Participation of an independent mediator in settlement negotiations virtually insures

   that the negotiations were conducted at arm’s length and without collusion between

   the parties.”). Thus, this Partial Settlement is entitled to a presumption of fairness.

   See, e.g., Aggrenox, 2017 WL 4278788, at *3; see also, e.g., In re Aetna UCR Litig.,

   No. 07-3541, 2013 WL 4697994, at *11 (D.N.J. Aug. 30, 2013) (“[S]essions with a

   respected and experienced mediator, gave counsel on both sides ample opportunity to

   adequately assess the strengths of their respective positions and facilitated serious and

   informed negotiations.”).

            Further, the negotiations collectively spanned years and required not only

   ingenuity but also countless hours spent in meetings and on calls, lengthy mediation

   sessions in the United States and the United Kingdom, and dozens of draft

   agreements. See Joint Decl., ¶¶63-75. Throughout the negotiations, Plaintiffs and


                                              -8-
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 15 of 43 PageID: 1998



   their counsel were mindful of the risks of continued litigation that inhere in any

   complex litigation as well as the unique strengths and weaknesses of the claims and

   defenses here in light of a decade of investigation, discovery conducted to date, expert

   analysis, and this Court’s able guidance. See Joint Decl., ¶¶11-12, 94; see, e.g., In re

   Philips/Magnavox TV Litig., No. 09-3072, 2012 WL 1677244, at *11 (D.N.J. May 14,

   2012) (“Where this negotiation process follows meaningful discovery, the maturity

   and correctness of the settlement become all the more apparent.”).

            Class Counsel’s mindfulness was also informed by more decades of collective

   experience than we care to say in prosecuting complex class actions, including claims

   concerning anti-competitive conduct, fraudulent schemes,8 and the insurance industry.

   See Joint Decl., ¶¶92-96. Bringing this experience and knowledge to bear, counsel

   believe that the Partial Settlement is in the best interests of the Settlement Class. See

   id., ¶¶11-12. This judgment is entitled to considerable weight. See Varacallo v. Mass.

   Mut. Life Ins. Co., 226 F.R.D. 207, 240 (D.N.J. 2005) (“Class Counsel’s approval of

   the Settlement also weighs in favor of the Settlement’s fairness.”); Currency

   Conversion, 263 F.R.D. at 122 (citing the “extensive” class action experience of

   counsel). Counsel’s views are even weightier where, as here, many of the attorneys



   8
          The experience and qualifications of Class Counsel are described in the
   concurrently filed Declaration of Rachel L. Jensen dated August 14, 2019 (the “Jensen
   Declaration”), Exhibit H and Declaration of Robert S. Schachter dated August 6, 2019
   (the “Schachter Declaration”), Exhibit D.

                                             -9-
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 16 of 43 PageID: 1999



   representing Plaintiffs and the Settlement Class have been involved in the

   investigation and discovery since the start. See, e.g., Meredith Corp. v. SESAC, LLC,

   87 F. Supp. 3d 650, 662 (S.D.N.Y. 2015) (settlement procedurally fair where, due to

   experienced counsel and extensive discovery, “counsel on both sides were well-

   situated to thoughtfully assess the potential outcomes of the case and the likelihoods

   of each occurring”); In re NASDAQ Mkt.-Makers Antitrust Litig., 187 F.R.D. 465, 474

   (S.D.N.Y. 1998) (courts give “great weight . . . to the recommendations of counsel,

   who are most closely acquainted with the facts of the underlying litigation”).

            C.         The Settlement Relief Is Fair, Reasonable, and Adequate

            Third, this Partial Settlement provides fair, reasonable, and adequate relief to

   the Settlement Class. Indeed, in preliminarily approving the Partial Settlement, the

   Court found that “the Settlement is sufficiently fair, reasonable and adequate to

   warrant sending out [Class Notice].” ECF 93 at 4-5. Nothing has changed to alter the

   Court’s conclusion. All applicable factors point toward finding the Partial Settlement

   relief to be fair, reasonable, and adequate.

            Amended Rule 23(e)(2), like the Third Circuit’s decision in Girsh, considers the

   adequacy of the settlement relief taking into account certain factors, including

            (i)        the costs, risks, and delay of trial and appeal;

            (ii)       the effectiveness of any proposed method of distributing relief to
                       the class, including the method of processing class-member
                       claims;



                                                  - 10 -
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 17 of 43 PageID: 2000



            (iii)      the terms of any proposed award of attorney’s fees, including
                       timing of payment; and

            (iv)       any agreement required to be identified under Rule 23(e)(3).

   Fed. R. Civ. P. 23(e)(2)(C).

            Here, the Partial Settlement provides for significant monetary relief and five

   years of business reforms to the Settlement Class. The Settlement Amount of nearly

   $22 million, with interest earned thereon, less attorneys’ fees and expenses, service

   awards, notice and administration expenses, and taxes and associated expenses, will

   be distributed to those Settlement Class Members who submit timely and valid Claim

   Forms to the Claims Administrator. See ECF 89-2 at 33-38. In addition, the Settling

   Defendants have agreed to implement business reforms in the Lloyd’s Market for the

   next five years for the benefit of Settlement Class Members and future insureds.

   Specifically, each Settling Defendant9 has agreed to:

            1.         comply with any applicable requirements of the Corporation of Lloyd’s
                       or any U.K. regulatory authority on competition law, compensation to
                       producers, and anti-bribery and corruption compliance, including
                       treating customers fairly and paying due regard to their interests and
                       managing conflicts of interest fairly;

            2.         adhere to the requirements of the U.K. Bribery Act applicable to it;

            3.         adhere to the applicable regulations regarding whistleblowing as set by
                       the appropriate U.K. regulatory authority, including maintenance of
                       internal procedures for handling reports made by whistleblowers,
                       education of U.K.-based employees, and appointment of a senior-level
                       employee or director to oversee the integrity, independence and

   9
         Syndicate 0102 no longer sells insurance in the London Market and thus will
   not be implementing these reforms.

                                                 - 11 -
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 18 of 43 PageID: 2001




                       effectiveness of each of the Settling Defendant’s policies and procedures
                       on whistleblowing, as may be required by these regulations; and
            4.         comply with all regulatory and legal requirements relating to the
                       information it is permitted to share with any other syndicate regarding
                       the placement of insurance in the Lloyd’s market by U.S. policyholders.
   See ECF 89-2 at 38-39.

            These are significant and meaningful benefits for the Settlement Class, the

   adequacy of which only become more obvious once weighed against the risk factors.

                       1.    The Risk Factors Support Final Approval

            There is no disputing that nearly $22 million in monetary relief and five years

   of business reforms, with an opportunity for further relief from the Non-Settling

   Defendants, is an exceptional outcome, particularly when the risk factor of delay is

   taken into account. Indeed, this Action was filed over a decade ago, stayed for five

   years, and could take years more to complete fact discovery, obtain class certification

   for litigation purposes, defeat summary judgment, conduct expert discovery, and

   prevail at trial and the appeals that would inevitably follow. See In re Ins. Brokerage

   Antitrust Litig., 282 F.R.D. 92, 103 (D.N.J. 2012) (“By reaching a favorable

   Settlement with most of the remaining Defendants prior to the disposition of

   Defendants’ renewed dismissal motions or even an eventual trial, Class Counsel have

   avoided significant expense and delay, and have also provided an immediate benefit to

   the Settlement Class.”).




                                                  - 12 -
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 19 of 43 PageID: 2002



            Further, while Plaintiffs believe their Claims are strong, they acknowledge, as

   always, there are risks to recovery – and enduring wisdom to the old proverb “one bird

   in the hand is worth two in the bush.” See Henry G. Bohn, Handbook of Proverbs 72

   (1860). Given the ongoing litigation against the Non-Settling Defendants, we will not

   flesh out the specific litigation risks here. It is worth pointing out, however, that

   Defendants have argued that damages are zero or a de minimus amount for various

   reasons. See, e.g., MDL Dkt. 2763-1 at 42.

            Here, as explained in Plaintiffs’ preliminary approval motion, the Partial

   Settlement provides 22% of reasonably recoverable damages (minus the ice-breaker

   settlement with Syndicate 2001) based on data produced in discovery and expert

   analysis, not even including the value of five years of business reforms to the

   Settlement Class. See ECF 89 at 17. This estimated recovery falls well within the

   approvable range of settlements, particularly where the case has been so hard fought

   for so long. See Fisher Bros. v. Phelps Dodge Indus., Inc., 604 F. Supp. 446, 451

   (E.D. Pa. 1985) (2.4% of sales within the reasonable range of recoveries); In re

   Domestic Air Transp. Antitrust Litig., 148 F.R.D. 297, 324-25 (N.D. Ga. 1993)

   (12.7% - 15.3% of total damages was “well above the lowest point in the zone of

   reasonableness”); Behrens v. Wometco Enters., Inc., 118 F.R.D. 534, 542 (S.D. Fl.

   1988) (approving settlement of 5.7% of damages).




                                             - 13 -
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 20 of 43 PageID: 2003



            In sum, the relief provided under the Partial Settlement is more than adequate

   under all the circumstances. This resolution with the Settling Defendants balances the

   risks, costs, and delay inherent in complex cases, and carries the possibility of a

   further recovery from the Non-Settling Defendants at a later time. Considering the

   time and expense that would be incurred to prosecute this Action against the 13

   Settling Defendants through the remainder of discovery, class certification, summary

   judgment, trial and appeal, balanced against the immediate relief offered to Settlement

   Class Members, this Partial Settlement is clearly in the best interests of the Settlement

   Class. Final approval is, therefore, warranted.

                       2.   The Proposed Method of Distributing Relief Is Fair
                            and Effective
            The Partial Settlement also warrants final approval because the proposed

   methods for processing claims and distributing relief to Settlement Class Members are

   fair and reasonable. See Fed. R. Civ. P. 23(e)(2)(C)(ii).

            First, the claims process is streamlined and designed to be as convenient as

   possible. The Claim Form is straight forward, and Settlement Class Members may

   simply submit such forms online through the Settlement Website. See Miller Decl.,

   ¶15.

            Second, the Plan of Allocation describes the equitable distribution of the Net

   Settlement Fund to Settlement Class Members that submit valid Claims. See ECF 89-

   2 at 122-124 (Ex. F). Specifically, the Net Settlement Fund will be allocated on a pro

                                              - 14 -
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 21 of 43 PageID: 2004



   rata basis based on the total dollar value of each Claimant’s premium paid for the

   policies included in the description of the Settlement Class in proportion to the total

   dollar value of all valid Claims submitted. See id. Further, the Plan of Allocation

   treats all Settlement Class Members equally and ensures that each claimant will

   receive a share of the Net Settlement Fund based on their eligible premiums. See id.

   This type of allocation methodology has been approved in similar cases. See, e.g.,

   Castro v. Sanofi Pasteur Inc., No. 11-7178, 2017 WL 4776626, at *2, *7 (D.N.J.

   Oct. 23, 2017) (approving plan of distribution which determined pro rata shares of

   settlement fund based on class members’ purchases of Menactra); Mylan Pharms.,

   Inc. v. Warner Chilcott Pub. Ltd., No. 12-3824, 2014 WL 12778314, at *5 (E.D. Pa.

   Sept. 15, 2014); In re Skelaxin (Metaxalone) Antitrust Litig., No. 2:12-cv-83, slip op.

   at ¶9 (E.D. Tenn. Sept. 24, 2014) (ECF 800) (same) (attached as Ex. 1 hereto).

            Importantly, the Agreement does not release any claims against any Non-

   Settling Defendant, nor does it release any claim arising after the Class Period. See

   ECF 89-2 at 45-48, 95-97. For these reasons, the Plan of Allocation is fair and

   reasonable and warrants the Court’s final approval.

                       3.   The Terms of Attorneys’ Fees and Expenses Are Fair

            This Partial Settlement warrants final approval for the additional reason that the

   proposed terms of the attorneys’ fees and expenses for Plaintiffs’ Counsel for

   achieving this result are fair. See Fed. R. Civ. P. 23(e)(2)(C)(iii).


                                              - 15 -
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 22 of 43 PageID: 2005



            Class Counsel are concurrently filing a separate application for attorneys’ fees

   and expenses detailing the terms of the requested fee and expense award. By way of

   overview, however, as explained in the Class Notices, Plaintiffs will request attorneys’

   fees not to exceed one-third of the Settlement Amount – and not seeking any

   additional amount based on the value of the business reforms achieved through the

   Partial Settlement. Plaintiffs will also request payment of litigation expenses of

   $1.85 million, the amount set forth in the Class Notices.

            Plaintiffs’ fee request is in line with settlements approved by this Court in MDL

   1663 and this District in other recent cases. See, e.g., In re Ins. Brokerage Antitrust

   Litig., 297 F.R.D. 136, 155 (D.N.J. 2013) (awarding 33% of $10.5 million partial

   settlement fund in attorneys’ fees and $1,023,188.76 in expenses); In re Liquid

   Aluminum Sulfate Antitrust Litig., No. 16-md-2687 (JLL) (JAD), 2018 WL 7108059,

   at *1 (D.N.J. Dec. 3, 2018) (awarding 33.3% of $10,796,800 settlement fund).

   Further, the requested expenses reflect the substantial costs reasonably incurred by

   Plaintiffs for over a decade of litigation against 23 separate foreign defendants. This

   undertaking has necessitated the outlay of hundreds of thousands of dollars for the

   common benefit of Settlement Class Members in the pursuit of document and

   deposition discovery from nearly two dozen foreign defendants and numerous third

   parties located in the UK, four separate mediations with Judge Phillips on two

   continents, and substantial expert analysis. See generally Joint Decl.


                                              - 16 -
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 23 of 43 PageID: 2006



            Plaintiffs will also ask that any award of fees and expenses be paid at the time

   the Court makes its award, consistent with settlements in MDL 1663 and other class

   action cases. See In re Ins. Brokerage Antitrust, 297 F.R.D. 136; see also In re

   Genworth Fin. Sec. Litig., No. 3:14-cv-682, 2016 U.S. Dist. LEXIS 132269, at *28

   (E.D. Va. Sept. 26, 2016) (ordering that “attorneys’ fees and [l]itigation [e]xpenses

   awarded above may be paid to Lead Counsel immediately upon entry of this Order”);

   In re TFT-LCD (Flat Panel) Antitrust Litig., No. MDL 3:07-md-1827, 2011 WL

   7575004, at *1 (N.D. Cal. Dec. 27, 2011) (“Federal courts . . . routinely approve

   settlements that provide for payment of attorneys’ fees prior to final disposition in

   complex class actions.”).

            Plaintiffs respectfully submit that the Court should approve the requested

   attorneys’ fees to compensate them for their hard work and skill in obtaining this

   result with respect to the Settling Defendants, and the many hours of work that remain

   going forward with respect to this Partial Settlement until every last Settlement Class

   Member cashes his or her check.

                       4.   The Parties Have No Other Agreements Besides Opt
                            Outs
            Rule 23(e)(2)(C)(iv) requires the disclosure of any agreement made in

   connection with the proposal. Here, the Agreement constitutes the entirety of the

   Settling Parties’ agreement, except for the customary “blow provision” that specifies

   the threshold number of individual opt outs to trigger the Settling Defendants’

                                             - 17 -
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 24 of 43 PageID: 2007



   termination rights under the Agreement. See ECF 89-2 at 60. This factor also weighs

   in favor of final approval.

            D.         Class Notice Satisfied Rule 23 and Due Process10

            In granting preliminary approval of the Partial Settlement, the Court approved

   the comprehensive Notice Plan for dissemination to the Settlement Class. See ECF 93

   at 8-11; see also ECF 89-4 (Affidavit of Linda V. Young). In doing so, the Court

   found that such notice, which combines individual, direct notice (via mail and/or

   email), publication notice, internet advertising through a digital media campaign and

   website notice, together with a toll-free telephone number, email and postal address,

   “constitute due, adequate and sufficient notice to all persons or entities entitled to be

   provided with notice, and meet the requirements of the Federal Rules of Civil

   Procedure (including Fed. R. Civ. P. 23(c)(2) and (e))” and due process. ECF 93 at 11.

            Pursuant to the Court’s PAO, and in compliance with Rule 23, the Court-

   appointed Claims Administrator, A.B. Data, Ltd., has implemented the Notice Plan,

   which included direct notice to all known Settlement Class Members and a robust

   print publication and online media campaign. See Miller Decl.11 Starting on June 17,


   10
         The Settling Defendants complied with the notice requirements of the Class
   Action Fairness Act of 2005, 28 U.S.C. §1711, et seq. See Declarations of Matthew
   Burke and Duvol Thompson, both dated May 2, 2019 (ECFs 91 and 92).
   11
         For a detailed explanation as to how addresses were obtained for Settlement
   Class Members, see Affidavit of Linda V. Young (the “Young Aff.”) (ECF 89-4) and
   Miller Decl., ¶¶3-11.

                                               - 18 -
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 25 of 43 PageID: 2008



   2019, the Claims Administrator mailed the Summary Notice to all Settlement Class

   Members for whom valid and accurate addresses could be obtained, totaling more

   than 197,000 mailings. See id., ¶10. For the 35,926 notices returned as undeliverable,

   the Claims Administrator located 7,319 updated addresses, and coordinated remailing

   of the Summary Notices to the updated addresses. Id., ¶11.

            In addition, the Claims Administrator published the Summary Notice in the

   nationwide print versions of the following publications:

                            Publication                         Dates Published
            Wall Street Journal (2 national print ads)   June 17 and 21, 2019

            The New York Times (2 national print ads)    June 19 and 26, 2019

            USA Today (2 national print ads)             June 17 and 24, 2019

            Business Insurance (1 national print ad)     July

            Risk Management (1 national print ad)        July/August

            Risk & Insurance (1 national print ad)       August

            PR Newswire                                  June 17, 2019

   Miller Decl., ¶12.

            Then, beginning on June 17, 2019, the Claims Administrator launched an

   ongoing digital media campaign. Id., ¶13. To date, more than 20 million internet

   advertisements have been purchased and disseminated over desktop and mobile

   devices via the Google Display Network, AdWords (Search) and LinkedIn. Id. The

   consumer publication and internet advertising alone has an estimated reach of

                                               - 19 -
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 26 of 43 PageID: 2009



   approximately 71.6% of U.S. adults who are involved in the purchase of business

   insurance. Id., ¶14. That does not include the additional reach of the Claims

   Administrator’s direct notice efforts.

            The        Claims   Administrator    has     also    launched      a    website

   (www.SyndicateSettlement.com) and a toll-free hotline and email address to provide

   all the information that Settlement Class Members need to know about the Partial

   Settlement, including downloadable copies of the Summary Notice, Long-Form

   Notice, Claim Form and the Agreement. Id., ¶¶15-20. Settlement Class Members are

   advised of the Action, the terms of the Partial Settlement, their rights and options in

   connection with the Partial Settlement, and the method and dates by which they may:

   (i) object to the Partial Settlement, Plan of Allocation, the award of attorneys’ fees and

   expenses or service awards, (ii) request exclusion from the Settlement Class, and

   (iii) submit a Claim Form to participate in the Partial Settlement. Additionally,

   Settlement Class Members are advised of the date and time of the Fairness Hearing to

   heard with respect to any objection. The Settlement Website also provides a

   straightforward process for submitting Claim Forms online. Id., ¶15.

            As of August 13, 2019, the Settlement Website had received 28,904 unique

   visitors; the toll-free number had received 1,239 calls; and the Claims Administrator

   had received 182 emails and letter correspondence. Id., ¶¶17, 19-20. As of




                                             - 20 -
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 27 of 43 PageID: 2010



   August 13, 2019, more than 1,900 Settlement Class Members have completed a Claim

   Form online using the Settlement Website.

            As the Court found in the PAO, the Notice Plan constitutes “the best notice

   practicable under the circumstances including individual notice to all members who

   can be identified through reasonable effort.” Eisen v. Carlisle & Jacquelin, 417 U.S.

   156, 173 (1974); Prudential, 148 F.3d at 326-27; In re AremisSoft Corp. Sec. Litig.,

   210 F.R.D. 109, 119 (D.N.J. 2002) (“In order to satisfy due process, notice to class

   members must be reasonably calculated under all the circumstances, to apprise

   interested parties of the pendency of the action and afford them an opportunity to

   present their objections.”).

            Plaintiffs respectfully ask the Court to conclude that the Notice Plan was

   implemented in accordance with its PAO and confirm its finding that the Notice Plan

   was adequate and satisfied Rule 23 and Due Process.

            E.         The Court Should Finally Certify the Settlement Class

            In presenting the Partial Settlement for preliminary approval, Plaintiffs

   requested the Court’s certification of the Settlement Class for settlement purposes so

   that the Notice Plan could be implemented. In the PAO, the Court preliminarily

   certified the Settlement Class for settlement purposes. See ECF 93 at 3.

            Again, nothing has changed to alter the propriety of the Court’s certification of

   the Settlement Class. Accordingly, for all the reasons stated here and in the


                                              - 21 -
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 28 of 43 PageID: 2011



   Memorandum of Law in Support of Plaintiffs’ Motion for Preliminary Approval of

   Partial Class Action Settlement (ECF 89-1), incorporated herein by reference,

   Plaintiffs respectfully request that the Court affirm its certification of the Settlement

   Class, as well as its appointment of the Class Representatives and Class Counsel, for

   purposes of carrying out this Partial Settlement.

   V.       CONCLUSION

            For the foregoing reasons, Plaintiffs respectfully request that the Court: (1) find

   the Notice Plan complies with Rule 23 and due process and was the best notice

   practicable under the circumstances; (2) grant final approval of the Partial Settlement;

   (3) confirm final certification of the Settlement Class for purposes of effectuating the

   Partial Settlement and the appointment of Plaintiffs as Class Representatives and Co-

   Lead Counsel as Class Counsel; and (4) approve the Plan of Allocation.

   DATED: August 14, 2019                       Respectfully submitted,
                                                ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
                                                RACHEL L. JENSEN
                                                ALEXANDRA S. BERNAY
                                                CARMEN A. MEDICI


                                                            s/Rachel L. Jensen
                                                           RACHEL L. JENSEN
                                                655 West Broadway, Suite 1900
                                                San Diego, CA 92101
                                                Telephone: 619/231-1058
                                                619/231-7423 (fax)



                                               - 22 -
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 29 of 43 PageID: 2012




                                        ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                        PAUL J. GELLER
                                        120 East Palmetto Park Road, Suite 500
                                        Boca Raton, FL 33432
                                        Telephone: 561/750-3000
                                        561/750-3364 (fax)
                                        ZWERLING, SCHACHTER
                                         & ZWERLING, LLP
                                        ROBERT S. SCHACHTER
                                        DAN DRACHLER
                                        ANA M. CABASSA
                                        41 Madison Avenue
                                        New York, NY 10010
                                        Telephone: 212/223-3900
                                        212/371-5969 (fax)
                                        COHN LIFLAND PEARLMAN
                                         HERRMANN & KNOPF LLP
                                        PETER S. PEARLMAN
                                        Park 80 West – Plaza One
                                        250 Pehle Avenue, Suite 401
                                        Saddle Brook, NJ 07663
                                        Telephone: 201/845-9600
                                        201/845-9423 (fax)
                                        BONNETT, FAIRBOURN, FRIEDMAN
                                         & BALINT, P.C.
                                        ANDREW S. FRIEDMAN
                                        H. SULLIVAN BUNCH
                                        2325 E. Camelback Road, Suite 300
                                        Phoenix, AZ 85016
                                        Telephone: 602/274-1100
                                        602/274-1199 (fax)
                                        FOOTE, MIELKE, CHAVEZ
                                         & O’NEIL, LLC
                                        ROBERT M. FOOTE
                                        KATHLEEN C. CHAVEZ
                                        10 West State Street, Suite 200
                                        Geneva, IL 60134
                                        Telephone: 630/232-7450
                                        630/232-7452 (fax)


                                       - 23 -
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 30 of 43 PageID: 2013




                                        CAFFERTY CLOBES MERIWETHER
                                         & SPRENGEL LLP
                                        ELLEN MERIWETHER
                                        1101 Market Street, Suite 2650
                                        Philadelphia, PA 19107
                                        Telephone: (215) 864-2800
                                        215/864-2810 (fax)
                                        DAVID M. FOSTER, P.C.
                                        DAVID M. FOSTER
                                        30833 Northwestern Hwy., Suite 209
                                        Farmington, MI 48334
                                        Telephone: 248/855-0940
                                        248/855-0987 (fax)
                                        Attorneys for Plaintiffs




                                       - 24 -
   4849-7902-9663.v2
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 31 of 43 PageID: 2014




                          EXHIBIT 1
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 32 of 43 PageID: 2015



                             UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE

                                                         MDL No. 2343
    In re: SKELAXIN (METAXALONE)
    ANTITRUST LITIGATION                                 Lead Case No: 2:12-cv-83

                                                         Consolidated Cases. 1:12-cv-181; 1:12-
                                                         cv-185; and 1:12-cv-163



    This Document Relates To:
    All Direct Purchaser Class Actions


                             FINAL JUDGMENT APPROVING
                     DIRECT PURCHASER CLASS ACTION SETTLEMENT

          Direct Purchaser Class Plaintiffs Professional Drug Company, Inc., Meijer, Inc. and

   Meijer Distribution, Inc., Rochester Drug Co-Operative, Inc., Ahold USA, Inc., and Stephen L.

   LaFrance Holdings, Inc. and its wholly-owned subsidiary Stephen L. LaFrance Pharmacy, Inc.

   d/b/a SAJ Distributors (collectively “Direct Purchaser Class Plaintiffs”) executed a Settlement

   Agreement with Defendants King Pharmaceuticals LLC and Mutual Pharmaceutical Company,

   Inc. (“Defendants”) to fully resolve this direct purchaser class action antitrust case.

          On April 30, 2014, this Court granted preliminary approval of the parties’ proposed

   settlement (“Preliminary Approval Order”) (Doc. 628).            The Preliminary Approval Order

   authorized Direct Purchaser Class Plaintiffs to disseminate notice of the settlement, the fairness

   hearing, and related matters to members of the direct purchaser class. Notice was provided to the

   class in accordance with the Preliminary Approval Order, and the Court held a final fairness

   hearing on September 9, 2014 to further consider the proposed settlement.

          AND NOW, this 9th day of September, 2014, having considered Direct Purchaser Class

   Plaintiffs’ Motion for Final Approval of Class Action Settlement, oral argument presented at the



 Case 1:12-md-02343-CLC-WBC Document 800 Filed 09/24/14 Page 1 of 12 PageID #:
                                  25959
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 33 of 43 PageID: 2016



   fairness hearing, and the complete record in this matter, IT IS HEREBY ORDERED,

   ADJUDGED, AND DECREED as follows:

             The Class

             1.       This case has been certified for settlement purposes, on behalf of the following

   class: all persons or entities in the United States and its territories who purchased Skelaxin

   directly from King at any time during the period November 4, 2005 through and until April 30,

   2014 (the “Class Period”). Excluded from the Class are Defendants and their officers, directors,

   management, employees, subsidiaries, and affiliates, and all federal governmental entities. As

   set forth in the Preliminary Approval Order (at ¶ 5), notice of the settlement was provided to

   class members in full compliance with the requirements of Fed. R. Civ. P. 23 and due process.

   No class member, other than those direct purchasers that are on file and continuing to prosecute

   their own individual actions in this MDL in Rite Aid Corporation et al v. King Pharmaceuticals,

   Inc. et al (C.A. 1:13-cv-00005) and Walgreen Co. et al v. King Pharmaceuticals, Inc. et al (C.A.

   1:12-cv-00203) requested exclusion from the class by the July 30, 2014 deadline.1

             Jurisdiction

             2.       This Court has jurisdiction over the claims of Direct Purchaser Class Plaintiffs,

   the class, and Defendants.


   1
       These entities are:
          Rite Aid Corporation and Rite Aid Hdqtrs Corp. (“Rite Aid”) and McKesson Corp. only with respect to
              goods resold to Rite Aid;
          The Jean Coutu Group (PJC) USA, Inc., Maxi Drug, Inc., d/b/a Brooks Pharmacy and Eckerd Corporation
              (“Brooks/Eckerd”) and McKesson Corp. only with respect to goods resold to Brooks/Eckerd;
          Walgreen Co. (“Walgreen”), Cardinal Health, Inc. only with respect to goods resold to Walgreen, and
              AmerisourceBergen Corporation only with respect to goods resold to Walgreen;
          The Kroger Co. (“Kroger”) and Cardinal Health, Inc. only with respect to goods resold to Kroger;
          Supervalu Inc. (“Supervalu”) and McKesson Corp. only with respect to 75% of goods resold to Supervalu;
          Safeway Inc. (“Safeway”), McKesson Corp. only with respect to goods resold to Safeway, and Cardinal
              Health, Inc. only with respect to goods resold to Safeway; and
          HEB Grocery Company LP (“HEB”), McKesson Corp. only with respect to goods resold to HEB, and
              Cardinal Health, Inc. only with respect to goods resold to HEB.


                                     2
 Case 1:12-md-02343-CLC-WBC Document 800 Filed 09/24/14 Page 2 of 12 PageID #:
                                  25960
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 34 of 43 PageID: 2017



          Notice

          3.       The Preliminary Approval Order directed the substance, form, and manner by

   which Direct Purchaser Class Plaintiffs would provide the class with notice of the proposed

   settlement with Defendants; the date, time, and location of the fairness hearing; and related

   matters, such as how class members could object to the settlement or otherwise be heard. The

   notice program included individual notice to class members and the establishment of a website

   (www.skelaxindirectsettlement.com), through which notice and other information could be

   obtained.   The notice constituted the most effective and best notice practicable under the

   circumstances and was due and sufficient notice for all other purposes to all potential class

   members entitled to receive notice.

          4.       Class Counsel provided first class mail notice to fifty-seven potential members of

   the class on or about June 13, 2014. Although nine of the original notices were returned as

   undeliverable, Class Counsel and the Settlement Administrator performed additional outreach

   efforts and contacted all remaining members of the class via overnight mail and telephone.

          Approval of the Settlement and Plan of Distribution

          5.       The parties’ settlement resulted from a detailed investigation of the facts,

   extensive discovery, expert analysis and reports, and motion practice. It was reached only after

   arm’s-length negotiations, undertaken in good faith by counsel for the parties.

          6.       The settlement provides a recovery from Defendants of $73 million in cash.

          7.       The Court has evaluated the proposed settlement under Rule 23 of the Federal

   Rules of Civil Procedure, as well as relevant Sixth Circuit jurisprudence, including the factors set

   forth in Int’l Union, United Auto., Aerospace & Agric. Implement Workers of Am. (UAW) v.

   General Motors Corp., 497 F.3d 615, 632 (6th Cir. 2007), finding as follows:




                                     3
 Case 1:12-md-02343-CLC-WBC Document 800 Filed 09/24/14 Page 3 of 12 PageID #:
                                  25961
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 35 of 43 PageID: 2018



                       a.       The likelihood of success on the merits weighed against the amount and

              form of the relief offered in the settlement. “The fairness of each settlement turns in large

              part on the strength of the parties’ legal dispute.”2 When considering the fairness of a

              class action settlement, courts assess it “with regard to a ‘range of reasonableness,’ which

              ‘recognizes the uncertainties of law and fact in any particular case and the concomitant

              risks and costs necessarily inherent in taking any litigation to completion.’”3 This case

              involved numerous, complex legal issues and Direct Purchaser Class Plaintiffs’ success

              was not certain. The risk of the class ultimately receiving nothing was not insignificant.

              Had Direct Purchaser Class Plaintiffs been unable to prove even one element of each

              claim, Defendants would have prevailed and the class would have recovered nothing.

              “All litigation poses risks of course, but antitrust litigation especially so.”4 These risks

              must be weighed against the settlement consideration: $73 million in cash, which is

              plainly valuable to the class members. Weighing the risk and uncertainty of litigation

              against the settlement benefits tilts the scale toward approval.

                       b.       The complexity, expense, and likely duration of further litigation.

              “Settlements should represent ‘a compromise which has been reached after the risks,

              expense and delay of further litigation have been assessed.’”5 “[T]he prospect of a trial

              necessarily involves the risk that Plaintiffs would obtain little or no recovery.”6 This is




   2
    In re Southeastern Milk Antitrust Litig., No. 2:08-MD-1000, 2013 U.S. Dist. LEXIS 70163, at *12 (E.D. Tenn.
   May 17, 2013).
   3
       In re Packaged Ice Antitrust Litig., No. 08-MDL-01952, 2011 WL 6209188, at *10 (E.D. Mich. Dec. 13, 2011).
   4
       In re Southeastern Milk, 2013 U.S. Dist. LEXIS 70163, at *14.
   5
       In re Cardizem CD Antitrust Litig., 218 F.R.D. 508, 523 (E.D. Mich. 2003) (quoting Williams, 720 F.2d at 922).
   6
       Id.



                                     4
 Case 1:12-md-02343-CLC-WBC Document 800 Filed 09/24/14 Page 4 of 12 PageID #:
                                  25962
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 36 of 43 PageID: 2019



             particularly true for class actions, which are “inherently complex.”7 “[S]ettlement avoids

             the costs, delays, and multitude of other problems associated with them.”8 In the absence

             of this settlement, litigation and mediation would have continued for several more years

             at significant additional expense. This settlement ensures that class members will receive

             their recoveries without further delay and without incurring further expense.

                    c.       The opinions of Class Counsel and class representatives. In deciding

             whether a proposed settlement warrants approval, Class Counsel’s judgment “that the

             settlement is in the best interest of the Class ‘is entitled to significant weight, and

             supports the fairness of the class settlement.’”9 Class Counsel have extensive experience

             in handling pharmaceutical antitrust and other complex litigation.10 They negotiated this

             settlement at arm’s-length over a period of months with well-respected and experienced

             counsel for Defendants.        Each class representative also has experience in litigating

             pharmaceutical antitrust cases and evaluated the strength of the settlement, finding that it

             was fair and reasonable.

                    d.       The amount of discovery engaged in by the parties. The discovery process

             was intense and nearly complete at the time of settlement.11 Ultimately, Defendants



   7
    In re Southeastern Milk, 2013 U.S. Dist. LEXIS 70163, at *14 (citing In re Telectronics Pacing Sys., Inc., 137 F.
   Supp. 2d 985, 1013 (S.D. Ohio 2001)).
   8
       Id.
   9
    In re Southeastern Milk, 2013 U.S. Dist. LEXIS 70163, at *15-16.; In re Packaged Ice Antitrust Litig., 2011 WL
   717519, at *11 (quoting Sheick v. Auto. Component Carrier LLC, Case No. 2:09-cv-14429, 2010 WL 4136958, at
   *18 (E.D. Mich. Oct. 18, 2010).
   10
      See Memorandum of Law in Support of Class Counsel’s Motion for an Award of Attorney Fees, Reimbursement
   of Expenses, and Awards for the Named Plaintiffs, filed June 6, 2014, at 32-33 (Doc. No. 722); Declaration of
   Thomas J. Sobol in support of Motion for Attorney Fees at ¶ 50, filed June 6, 2014 (Doc. No. 722-3) (“Sobol Decl.
   in Support of Motion for Attorney Fees”).
   11
    For a lengthy discussion of all of the discovery taken in this case, see Motion for Attorney Fees at 12-16; Sobol
   Decl. in Support of Motion for Attorney Fees at ¶¶ 10-26.



                                     5
 Case 1:12-md-02343-CLC-WBC Document 800 Filed 09/24/14 Page 5 of 12 PageID #:
                                  25963
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 37 of 43 PageID: 2020



               produced approximately 315,000 documents, containing nearly 4.5 million pages.12

               Direct Purchaser Class Plaintiffs (in coordination with other plaintiff groups) analyzed

               over half of those documents in a short period of time.13 Direct Purchaser Class Plaintiffs

               were involved in an intensive deposition preparation process at the time of settlement and

               planned to take at least twenty depositions of Defendants’ employees in November and

               December of 2013.14         Direct Purchaser Class Plaintiffs also responded to Defendants’

               discovery requests, producing thousands of pages of documents and sitting for multiple

               depositions on both merits and document production issues.                  Additionally, Direct

               Purchaser Class Plaintiffs responded to a detailed set of contention interrogatories served

               by Defendants.       Class Counsel’s thorough analysis of the documents produced by

               Defendants fully informed the decision to enter into the settlement and Class Counsel had

               sufficient information to allow them to evaluate the fairness of the settlement.15

                       e.       The reaction of absent class members. The absent class members also

               support the settlement. After receiving individual, mailed notice and follow-up calls

               from Lead Counsel for the Direct Purchaser Class, no member of the class objected to the

               settlement and no member of the class opted out, with the exception of those direct

               purchasers who filed their own individual lawsuits and are coordinated in this litigation.16

               “[T]he scarcity of objections-relative to the number of class members overall-indicates


   12
        Sobol Decl. in Support of Motion for Attorney Fees at ¶ 16.
   13
        Id.
   14
        Id. at ¶ 19.
   15
     In re Southeastern Milk, 2013 U.S. Dist. LEXIS 70163, at 17 (“Counsel’s recommendation and that of the class
   representatives is clearly supported by an incredibly extensive base of data and this gives added weight and
   deference to the judgment of trial counsel and the class representatives.”).
   16
     See Declaration of Thomas M. Sobol in Support of Final Approval of Class Action Settlement, filed August 21,
   2014, at ¶¶ 10-11 (explaining that the only opt-outs were those that Direct Purchaser Class Plaintiffs expected –
   those that filed their own lawsuits and are engaged in this coordinated litigation on their own behalves).



                                     6
 Case 1:12-md-02343-CLC-WBC Document 800 Filed 09/24/14 Page 6 of 12 PageID #:
                                  25964
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 38 of 43 PageID: 2021



            broad support for the settlement among Class Members.”17

                     f.       The good faith of settlement negotiations. There is a presumption that

            settlement negotiations were conducted in good faith and that the resulting agreement

            was reached without collusion, unless there is evidence to the contrary.18                            Here,

            settlement came after several years of hard-fought litigation and the negotiations were

            conducted over a lengthy period of time. Class Counsel have extensive experience in

            proper management of pharmaceutical antitrust class actions and they negotiated this

            settlement at arm’s length with Defendants’ counsel.

                     g.       The public interest. “[T]here is a strong public interest in encouraging

            settlement of complex litigation and class action suits because they are ‘notoriously

            difficult and unpredictable’ and settlement conserves judicial resources.”19                            The

            settlement also “ends potentially long and protracted litigation among these parties and

            frees the Court’s valuable judicial resources.”20 “Society’s interests are clearly furthered

            by the private prosecution of civil cases which further important public policy goals, such

            as vigorous competition by marketplace competitors.”21 This litigation, which sought to

   17
     In re Southeastern Milk, 2013 U.S. Dist. LEXIS, at *19; Sheick, 2010 WL 4136958, at *22; In re Cardizem, 218
   F.R.D. at 527 (“[i]f only a small number of objections are received, that fact can be viewed as indicative of the
   adequacy of the settlement”).
   18
     In re Southeastern Milk, 2013 U.S. Dist. LEXIS, at *20; Telectronics, 137 F. Supp. 2d at 1018 (citing Herbert
   Newberg & Alba Conte, Newberg on Class Actions §11.51 (3d ed. 1992) (“Courts respect the integrity of counsel
   and presume the absence of fraud or collusion in negotiating the settlement, unless evidence to the contrary is
   offered.”); Int’l Union, United Auto., Aerospace & Agric. Implement Workers of Am. (UAW) v. Ford Motor Co.,
   Nos. 05-74730, 06-10331, 2006 WL 1984363, at *26 (E.D. Mich. July 13, 2006); Sheick, 2010 WL 4136958, at
   **19-20.
   19
     In re Cardizem, 218 F.R.D. at 530 (quoting Granada Invs. Inc. v. DWG Corp., 962 F.2d 1203, 1205 (6th Cir.
   1992)).
   20
     In re Southeastern Milk, 2013 U.S. Dist. LEXIS 70163, at *21 (citing In re Broadwing, Inc., ERISA Litig., 252
   F.R.D. 369, 376 (S.D. Ohio 2006)).
   21
     In re Southeastern Milk, 2013 U.S. Dist. LEXIS 70163, at *23 (citing Pillsbury Co. v. Conboy, 459 U.S. 248, 262-
   63 (1983) (“This court has emphasized the importance of the private action as a means of furthering the policy goals
   of certain federal regulatory statutes, including the federal antitrust laws.”)). See also Cardizem, 218 F.R.D. at 534
   (“Society also benefits from the prosecution and settlement of private antitrust litigation.”).


                                     7
 Case 1:12-md-02343-CLC-WBC Document 800 Filed 09/24/14 Page 7 of 12 PageID #:
                                  25965
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 39 of 43 PageID: 2022



              hold Defendants accountable for their allegedly anticompetitive scheme, serves the

              greater good. The resolution of the case through settlement further benefits the public by

              providing prompt compensation to those directly injured by Defendants’ alleged actions.

              8.       Upon consideration of the above factors and the record in this case, the Settlement

   Agreement and each of its terms are finally approved as fair, reasonable, and adequate within the

   meaning of Rule 23 of the Federal Rules of Civil Procedure, and the parties are directed to

   consummate the settlement according to its terms.

              9.       The plan of distribution, including the proposed claim form, for the Settlement

   Fund is also fair and reasonable. The Settlement Fund will be distributed to class members

   based on their purchases of Skelaxin during the Class Period. Each class member that files a

   claim for will receive its pro rata share of the Settlement Fund, ensuring that no class member

   receives preferential treatment. This plan of distribution is similar to those approved in other

   antitrust cases.22

              Direct Purchaser Class Plaintiffs’ Lead Counsel Shall Allocate the Attorney Fee Award
              Using Standardized Hourly Rates

              10.      When this Court granted Class Counsel’s motion for attorney fees on June 30,

   2014, it granted a single aggregate fee award.23 “Ideally, allocation is a private matter to be

   handled among class counsel.”24 Lead Counsel has directed this case from its inception and are




   22
     See, e.g., In re Packaged Ice, 2011 WL 6209188, at **65-68; In re Remeron Direct Purchaser Antitrust Litig.,
   2005 U.S. Dist. LEXIS 27013, at *29-30 (D.N.J. Nov. 9, 2005) (finding plan to allocate settlement funds in
   proportion to the overcharge incurred by each class member to be “inherently reasonable”); In re Ready-Mixed
   Concrete Antitrust Litig., No. 1:05-cv-00979-SEB-JMS, 2009 U.S. Dist. LEXIS 132343, at *17-18 (S.D. Ind. Mar.
   31, 2009); In re Terazosin Hydrochloride Antitrust Litig., Case No. 99-MDL-1317, 2005 U.S. Dist. LEXIS 43082 at
   *17 (S.D. Fla. Apr. 19, 2005); In re Flonase Antitrust Litig., 951 F. Supp. 2d 739, 752 (E.D. Pa. 2013).
   23
     Order Granting Class Counsel’s Motion for Attorney Fees, Reimbursement of Expenses, and Awards for the
   Named Plaintiffs, filed June 30, 2014 (Doc. No. 747).
   24
        In re Domestic Air Transp. Antitrust Litig., 148 F.R.D. 297, 357 (N.D. Ga. 1993)



                                     8
 Case 1:12-md-02343-CLC-WBC Document 800 Filed 09/24/14 Page 8 of 12 PageID #:
                                  25966
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 40 of 43 PageID: 2023



   the attorneys “better able to describe the weight and merit of each [counsel’s] contribution.”25

   From an efficiency standpoint, leaving the allocation to Lead Counsel makes good sense because

   it relieves the Court of the “difficult task of assessing counsels’ relative contributions.”26 Lead

   Counsel is hereby authorized to allocate the fee award.

           11.      Should any disputes arise that cannot be resolved by counsel, this Court retains

   jurisdiction to resolve them.27 Any such disputes must be brought to the Court’s attention via

   letter motion within ten (10) calendar days after Lead Counsel makes the fee allocation.

           12.      In undertaking the allocation, Lead Counsel shall employ the same test applicable

   in the Sixth Circuit in ensuring the reasonableness of fees. See Moulton v. United States Steel

   Corp., 581 F.3d 344, 352 (6th Cir. 2009) (factors include “(1) the value of the benefit rendered to

   the plaintiff class; (2) the value of the services on an hourly basis; (3) whether the services were

   undertaken on a contingent fee basis; (4) society’s stake in rewarding attorneys who produce

   such benefits in order to maintain an incentive to others; (5) the complexity of the litigation; and

   (6) the professional skill and standing of counsel involved on both sides.”).

           Final Reimbursement of Expenses

           13.      In the Motion for Final Approval, Class Counsel provided updated information on

   the expenses incurred in the prosecution of this case. This Court hereby modifies its previous

   grant of reimbursement of expenses and approves reimbursement of $89,580.15 in expenses,

   which expenses were reasonable and necessary to the representation of the Class.

           Entry of Final Judgment Binding on the Class and Dismissal of the Case With Prejudice

   25
     In re Linerboard Antitrust Litig., MDL No. 1261, 2004 WL 1221350, at **17-18 (E.D. Pa. June 2, 2004) (citation
   omitted, alteration in original); see also In re Copley Pharm., Inc., 50 F. Supp. 2d 1141, 1148 (D. Wy. 1999).
   26
     In re Prudential Ins. Co., 148 F.3d 283, 329 n.96 (3d Cir. 1998); see also In re Cendant Corp. Sec. Litig., 404
   F.3d 173 (3d Cir. 2005) (lead counsel given authority to allocate fees awarded by Court).
   27
      In re Automotive Refinishing Paint Antitrust Litig., MDL Docket No. 1426, 2008 WL 63269, at *8 (E.D. Pa. Jan.
   3, 2008) (Co-Lead Counsel shall allocate fees, but the Court retains jurisdiction to address any disputes).



                                     9
 Case 1:12-md-02343-CLC-WBC Document 800 Filed 09/24/14 Page 9 of 12 PageID #:
                                  25967
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 41 of 43 PageID: 2024



          14.        No class member timely and validly requested exclusion from the class, other

   than those already on file in Rite Aid Corporation et al v. King Pharmaceuticals, Inc. et al (C.A.

   1:13-cv-00005) and Walgreen Co. et al v. King Pharmaceuticals, Inc. et al (C.A. 1:12-cv-00203)

   and specified in footnote 1. With those exceptions, the rest of the class therefore is, and will

   forever remain, bound by this Order and Final Judgment.

          15.        This class action is dismissed with prejudice and in its entirety, on the merits, as

   to Defendants. This dismissal shall not affect, in any way, Direct Purchaser Class Plaintiffs’ or

   class members’ rights to pursue any claims other than those released, as set forth in the

   Settlement Agreement.

          16.        Direct Purchaser Class Plaintiffs and all members of the class are permanently

   enjoined and barred from instituting, commencing, or prosecuting any action or other proceeding

   asserting any released claims, as set forth in the Settlement Agreement, against any released

   party, either directly, individually, representatively, derivatively, or in any other capacity, by

   whatever means, in any local, state, or federal court, or in any agency or other authority or

   arbitral or other forum wherever located.

          17.        In no event shall Defendants be obligated to pay anything in addition to the $73

   million settlement fund created pursuant to the Settlement Agreement, including without

   limitation, attorney fees, awards to the named class representatives for their efforts on behalf of

   the class, escrow costs, taxes, or any other cost or expense arising from or to be paid as part of

   the settlement.

          18.        This Order and Final Judgment does not settle or compromise any claims by

   Plaintiffs or the class against persons or entities other than the released parties, as set forth in the

   Settlement Agreement. All rights against any other person or entity are specifically reserved.




                                     10
 Case 1:12-md-02343-CLC-WBC Document 800 Filed 09/24/14 Page 10 of 12 PageID #:
                                   25968
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 42 of 43 PageID: 2025



          19.     The settlement, this Order and Final Judgment, and/or any and all negotiations,

   documents, and discussions associated with it shall be without prejudice to the rights of any

   party, shall not be deemed or construed to be an admission or evidence of any kind, including

   without limitation of any violation of any statute or law or any liability or wrongdoing by

   Defendants or an acknowledgement of defenses by Direct Purchaser Class Plaintiffs, or the truth

   of any of the claims or allegations contained in any pleading in this case or the standing of any

   party to assert claims against Defendants or defenses against Direct Purchaser Class Plaintiffs,

   and evidence thereof shall not be discoverable or used directly or indirectly, by any party or any

   third party, in any way, whether in this class action or in any other action or proceeding of any

   kind whatsoever, civil, criminal or otherwise, before any court, tribunal, administrative agency,

   regulatory body or other similar entity, provided, however, that nothing contained herein shall

   preclude use of the Settlement Agreement or this Order and Final Judgment in any proceeding to

   enforce the Settlement Agreement.

          20.     Without affecting the finality of this Order and Final Judgment, this Court retains

   exclusive and continuing jurisdiction for two years from the entry of this Order over the

   settlement and the Settlement Agreement, including the Settlement Fund and the administration,

   consummation, and interpretation of the settlement and Settlement Agreement.

          21.     The escrow account established by the parties is hereby approved by the Court.

   Defendants have deposited $73 million as the settlement fund into that escrow account pursuant

   to the Settlement Agreement, and that escrow fund, including any accrued interest, is approved

   as a Qualified Settlement Fund pursuant to Internal Revenue Code Section 468B and the

   Treasury Regulations promulgated thereunder.

          22.     Pursuant to Federal Rule of Civil Procedure 54, the Court finds that there is no




                                     11
 Case 1:12-md-02343-CLC-WBC Document 800 Filed 09/24/14 Page 11 of 12 PageID #:
                                   25969
Case 2:08-cv-00235-CCC-JAD Document 105-1 Filed 08/14/19 Page 43 of 43 PageID: 2026



   just reason for delay and hereby directs the entry of final judgment of dismissal forthwith as to

   Defendants.

          23.    There being no other issues remaining in these case, the Court DIRECTS the

   Clerk of Court to CLOSE the Direct Purchaser Class cases: Nos 2:12-cv-83 (Lead Case); 1:12-

   cv-181; 1:12-cv-185; and 1:12-cv-163.

   SO ORDERED.

   ENTER:



                                                       /s/__________________________________
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE


   ENTERED AS A JUDGMENT
      s/ Debra C. Poplin
      CLERK OF COURT




                                     12
 Case 1:12-md-02343-CLC-WBC Document 800 Filed 09/24/14 Page 12 of 12 PageID #:
                                   25970
